NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 17, 2017* 
                                 Decided March 17, 2017 
                                              
                                          Before 
 
                        DANIEL A. MANION, Circuit Judge 
                         
                        MICHAEL S. KANNE, Circuit Judge 
                         
                        ANN CLAIRE WILLIAMS, Circuit Judge
 
No. 16‐1528 
 
NATE A. LINDELL, a/k/a                           Appeal from the United States District 
NATHANIEL ALLEN LINDELL,                         Court for the Eastern District of Wisconsin.
      Plaintiff‐Appellant,                        
                                                 No. 13‐C‐0759 
      v.                                          
                                                 Charles N. Clevert, Jr., 
WILLIAM POLLARD, et al.,                         Judge. 
      Defendants‐Appellees. 
 

                                        O R D E R 

       Nate Lindell, a Wisconsin inmate, contends in this suit under 42 U.S.C. § 1983 
that employees at two prisons violated his rights under the First and Fourteenth 
Amendments. One of the defendants had ordered him to reimburse the state for a 
hospital visit resulting—the defendant says—from misusing medication. Eight other 
defendants had thrown away artwork and written materials after telling Lindell he had 
too many possessions. The finding that he misused medication and the reimbursement 
                                                 
            * We have agreed to decide this case without oral argument because the 

dispositive issues have been authoritatively decided. FED. R. APP. P. 34(a)(2)(B). 
No. 16‐1528                                                                       Page 2 
 
amount lack an evidentiary basis, Lindell claims, so ordering him to pay violated his 
right to due process. And disposing of his artwork and written materials, Lindell says, 
violated the First Amendment. The district court dismissed the due process claim at 
screening, see 28 U.S.C. § 1915A, and eventually granted summary judgment for the 
remaining defendants on the First Amendment claim, based on qualified immunity. 
Lindell contests both decisions in this appeal.  

       Lindell’s complaint begins with an incident at Wisconsin’s high‐security prison 
in Boscobel. He alleges that one of the defendants, a lieutenant, presided over a 
disciplinary hearing and, without any evidence, found him guilty of misusing 
medication in violation of Wisconsin Administrative Code DOC § 303.58. As 
punishment he was ordered to make restitution by reimbursing the institution roughly 
$1,870 for medical care, presumably to be paid from Lindell’s prison trust account, 
see WIS. ADMIN. CODE DOC § 303.70(7). Lindell alleges that he never got an explanation 
for the lieutenant’s decision or a chance to challenge it. This due process claim was 
dismissed at screening, so the record is limited to these allegations, which we must 
accept as true, see Munson v. Gaetz, 673 F.3d 630, 631 (7th Cir. 2012). 

        Two weeks after this disciplinary decision, Lindell was transferred to Waupun 
Correctional Institution, a prison he had been confined to in the past. Staff at that 
facility told Lindell he possessed too much personal property, even though, he says, his 
belongings complied with property limits at Boscobel. It is undisputed that staff 
members unilaterally decided how much, and which items, of Lindell’s property 
constituted “contraband” because it was over the limit. Staff confiscated a calculator, 
photos, artwork, and written materials including legal papers and asked Lindell how he 
wanted to dispose of these excess items. Lindell was not given descriptions of the seized 
artwork; he wanted to mail those items to his attorney, but he was told that he could 
send the excess property only to persons on his list of approved visitors.  

        At first the staff at Waupun would not permit Lindell to sort through the 
confiscated property, though eventually he was allowed on two occasions to sort 
through the legal papers and take some back to his cell. But Lindell did not give 
instructions about where to send most of the remaining property, and it was trashed. 
Lindell alleges that his property was culled as punishment for past assaults and death 
threats against prison guards, his white‐nationalistic political beliefs, and his extensive 
litigation against Wisconsin prisons. Throwing away his property, Lindell claims, 
violated his rights to free speech and access to the courts under the First Amendment. 
No. 16‐1528                                                                            Page 3 
 
        In dismissing Lindell’s claim about the order of restitution, the district court 
reasoned that he fails to state a due process claim because, the court said, the order 
resulted from random and unauthorized conduct redressable under Wisconsin tort law. 
In granting summary judgment on the First Amendment claim, the court declined to 
credit the defendants’ evidence that they had enforced, in neutral fashion, a regulation 
serving a legitimate penological interest in limiting the amount of property in prison 
cells. The court was skeptical that the regulation incentivizes inmates to limit excess 
property since, the court reasoned, Lindell never had a chance to sort through his 
“contraband” property to decide what to keep. The judge did acknowledge that 
Waupun administrators have a legitimate penological interest in limiting property to 
promote institutional safety, but the judge deemed it significant that Lindell had not 
been allowed to mail his artwork to the attorney. Still, the court concluded, the Waupun 
defendants have qualified immunity because inmates do not have a clearly established 
right to sort through contraband or mail it to anyone.  

        We start with Lindell’s claim under the First Amendment, and on this claim we 
conclude that the district court’s concern about the efficacy of the regulation is 
unwarranted. Whether or not the regulation was successful in encouraging inmates to 
avoid accumulating excess property is irrelevant. See Turner v. Safley, 482 U.S. 78, 89 
(1987) (explaining that prison regulations impinging on constitutional rights need only 
be reasonably related to legitimate penological interests). What matters at summary 
judgment is evidence, see Diedrich v. Ocwen Loan Servicing, LLC, 839 F.3d 583, 591 (7th Cir. 
2016), and in this case Lindell did not introduce any evidence refuting the defendants’ 
explanation that controlling the amount of property kept by prisoners is necessary to 
preserve the security, management, and resources of the facility, see Ford v. Schmidt, 
577 F.2d 408, 410 (7th Cir. 1978) (“[P]rison officials may, as a condition of confinement, 
establish rules and regulations concerning the possession of property by inmates.”). 
Nor did Lindell offer any evidence that the defendants’ refusal to let him sort and 
choose which property to keep was content based, particularly given the fact that some 
of the culled property is not even remotely related to speech or expression. See Turner, 
482 U.S. at 90 (emphasizing importance of inquiring “whether prison regulations 
restricting inmates’ First Amendment rights operated in a neutral fashion, without 
regard to the content of the expression”); Hammer v. Ashcroft, 570 F.3d 798, 801–02 
(7th Cir. 2009) (en banc) (concluding that blanket ban on press interviews of inmates in 
Special Confinement Unit is content neutral). Although Lindell argues that the 
defendants’ willingness to let him exchange his legal papers shows that they could have 
done the same with his other property, the inconsistency does not make the decisions 
irrational. See Munson v. Gaetz, 673 F.3d 630, 636–37 (7th Cir. 2012) (concluding that 
No. 16‐1528                                                                          Page 4 
 
prison administrators did not act irrationally by permitting access to some but not all 
books with same information). Moreover, we see no reason to muddy the waters with 
an unnecessary discussion of qualified immunity. By now it is well understood that 
prison administrators may place reasonable limits on what, and how much, property 
can be kept in a cell, and Lindell was given both time and an avenue to dispose of his 
excess property. He passed up the opportunity to send the excess items to someone on 
his visitor list; any of those persons could have served as a conduit to pass items along 
to a willing recipient, including Lindell’s lawyer. This claim wholly lacks merit. 

        But further proceedings are necessary on Lindell’s claim that he was denied due 
process when he was ordered to pay $1,870 in restitution. We presume that Lindell has 
a protected property interest in funds in his inmate trust account. See WIS. ADMIN CODE 
DOC § 303.70(7) (limiting restitution to prison’s “actual” or “estimated” loss); Campbell 
v. Miller, 787 F.2d 217, 222 (7th Cir. 1986); Burns v. Pa. Dep’t of Corr., 544 F.3d 279, 291 
(3d Cir. 2008). And we must take Lindell at his word that the lieutenant who presided 
over his disciplinary hearing, defendant Michael Hanfeld, deprived him of $1,870 of his 
personal funds by finding him guilty of misusing medication without any evidence 
backing that accusation or amount. The district court reasoned that the lack of evidence 
could not matter because, in the court’s view, the resulting deprivation was random 
and unauthorized, and thus could not have violated the Due Process Clause if 
Wisconsin provides a meaningful postdeprivation remedy—a tort suit. See Hudson v. 
Palmer, 468 U.S. 517 (1984); Parratt v. Taylor, 451 U.S. 527, 543 (1981). But that reasoning 
is mistaken; the deprivation occurred as a result of an established state procedure and 
was not random and unauthorized. See WIS. ADMIN. CODE DOC § 303.80; Zinermon v. 
Burch, 494 U.S. 113, 137–38 (1990) (explaining that actions are not random and 
unauthorized where predeprivation safeguards have value in guarding against the kind 
of deprivation allegedly suffered); Hudson, 468 U.S. at 532–33 (“[P]ostdeprivation 
remedies do not satisfy due process where a deprivation of property is caused by 
conduct pursuant to established state procedure.”); Armstrong v. Daily, 786 F.3d 529, 543 
(7th Cir. 2015) (“[A]n official’s subversion of established state procedures is not 
‘random and unauthorized’ misconduct.”). Thus the availability of state remedies does 
not foreclose Lindell’s claim. It may be that further factual development of this claim 
will show it to be without merit, but the district court should have allowed it to proceed 
past screening. 

        We have considered Lindell’s remaining arguments and none has merit. The 
district court’s judgment is VACATED as to Lindell’s due process claim against Michael 
No. 16‐1528                                                                    Page 5 
 
Hanfeld, and that claim is REMANDED for further proceedings. In all other respects 
the judgment is AFFIRMED.